
	
		I
		112th CONGRESS
		2d Session
		H. R. 3793
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish State infrastructure banks for
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Investing for Tomorrow’s Schools Act
			 of 2012.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 National Center for Education Statistics, an estimated $127 billion in school
			 repair, modernization, expansion, and construction is needed.
			(2)A
			 2011 survey of 50 major city school systems conducted by the Council of the
			 Great City Schools indicates that they have approximately $15.3 billion in new
			 construction needs; $46.7 billion in repair, renovation, and modernization
			 needs; and $14.4 billion in deferred maintenance needs, which amounts to about
			 $76.5 billion or approximately $8.9 million per school, including new school
			 construction.
			(3)Nearly 90 percent
			 of all 55.5 million school-age children in the United States attend public
			 schools. Approximately 14 million students attend schools which report the need
			 for extensive repair or replacement of one or more buildings.
			(4)Academic research
			 has proven a direct correlation between the condition of school facilities and
			 student achievement. Researchers have found that students assigned to schools
			 in poor conditions can be expected to fall 10.9 percentage points behind those
			 in buildings in excellent condition. Similar studies have demonstrated up to a
			 20-percent improvement in test scores when students were moved from a poor
			 facility to a new facility. Some schools report students missing 4 days
			 annually due to health problems caused by adverse building conditions.
			(5)Large numbers of
			 local educational agencies have difficulties securing financing for school
			 facility improvement. Some of the deepest reductions to K–12 formula funding
			 since the onset of the recession have occurred in the past year, and a majority
			 of States have cut per-student educational funding. On average, some 47 percent
			 of total education expenditures in the United States come from State
			 funds.
			(6)Local educational
			 agencies manage over 1 million acres of school building site area, with an
			 estimated 6.6 billion gross square feet of public school building space.
			(7)Local educational
			 agencies have an estimated $271 billion of deferred building and grounds
			 maintenance in their schools, excluding administrative facilities, which
			 averages $4,883 per student.
			(8)Schools that
			 implement energy-saving strategies, including following green building design
			 and using energy-efficient building components, can reduce energy use by as
			 much as one-third, resulting in major environmental and cost-savings
			 benefits.
			(9)In 2010, the
			 educational facilities construction market was estimated at $50 billion.
			(10)Educating
			 America’s future workforce in schools and libraries equipped for the 21st
			 century is important for the United States competitive position within the
			 world economy.
			3.State
			 infrastructure bank pilot program
			(a)Establishment
				(1)Cooperative
			 agreementsSubject to the provisions of this section, the
			 Secretary of the Treasury, in consultation with the Secretary of Education, may
			 enter into cooperative agreements with States for the establishment of State
			 infrastructure banks and multistate infrastructure banks for making
			 loans—
					(A)to local
			 educational agencies for building or repairing elementary or secondary schools
			 which provide free public education (as such terms are defined in section 14101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801));
					(B)to public
			 libraries for building or repairing library facilities; and
					(C)to eligible
			 charter school entities for use for the objective described in section 5224(2)
			 of such Act (20 U.S.C. 7223c(2)) consistent with subpart 2 of part B of title V
			 of such Act (20 U.S.C. 7223 et seq.).
					(2)Interstate
			 compactsCongress grants consent to two or more of the States,
			 entering into a cooperative agreement under paragraph (1) with the Secretary of
			 the Treasury for the establishment of a multistate infrastructure bank, to
			 enter into an interstate compact establishing such bank in accordance with this
			 section.
				(b)FundingThe
			 Secretary of the Treasury, in consultation with the Secretary of Education,
			 shall make grants to State infrastructure banks and multistate infrastructure
			 banks in a State in a cooperative agreement under subsection (a)(1) to provide
			 initial capital for loans provided under this section. Each bank shall apply
			 repayments of principal and interest on loans to the making of additional
			 loans. The Secretary shall take final action on an application for a grant
			 under this subsection within 90 days of the date of the submission of such
			 application.
			(c)Infrastructure
			 bank requirementsIn order to establish an infrastructure bank
			 under this section, each State establishing the bank shall—
				(1)contribute, at a
			 minimum, in each account of the bank from non-Federal sources an amount equal
			 to 25 percent of the amount of each capitalization grant made to the State and
			 contributed to the bank under subsection (b);
				(2)identify an
			 operating entity of the State as recipient of the grant if the entity has the
			 capacity to manage loan funds and issue debt instruments of the State for
			 purposes of leveraging the funds;
				(3)allow such funds
			 to be used as reserve for debt issued by the State so long as proceeds are
			 deposited in the fund for loan purposes;
				(4)ensure that
			 investment income generated by funds contributed to an account of the bank will
			 be—
					(A)credited to the
			 account;
					(B)available for use
			 in providing loans to projects eligible for assistance from the account;
			 and
					(C)invested in United
			 States Treasury securities, bank deposits, or such other financing instruments
			 as the Secretary may approve to earn interest to enhance the leveraging of
			 projects assisted by the bank;
					(5)ensure that any
			 loan from the bank to a local educational agency or public library will bear
			 interest at or below the lowest interest rates being offered for bonds the
			 income from which is exempt from Federal taxation, as determined by the State,
			 to make the project that is the subject of the loan feasible;
				(6)ensure that
			 repayment of any loan from the bank to a local educational agency or public
			 library will commence not later than 1 year after the project has been
			 completed;
				(7)ensure that the
			 term for repaying any loan to a local educational agency or public library will
			 not exceed 30 years after the date of the first payment on the loan under
			 paragraph (5);
				(8)ensure that the
			 funds loaned annually that are used under subsection (a)(1)(C) are limited to a
			 percentage of the total funds loaned that does not exceed the percentage of
			 elementary and secondary school students in the State enrolled in charter
			 schools during the most recent school year for which enrollment data are
			 available; and
				(9)require the bank
			 to make an annual report to the Secretary on its status and make such other
			 reports as the Secretary may require by guidelines.
				(d)Forms of
			 assistance from infrastructure banks
				(1)In
			 generalAn infrastructure bank established under this section may
			 make loans in an amount equal to all or part of the cost of carrying out a
			 project eligible for assistance under this section.
				(2)Applications for
			 loansAn application to an infrastructure bank for a loan shall
			 include—
					(A)in the case of a
			 renovation project, a description of each architectural, civil, structural,
			 mechanical, or electrical deficiency to be corrected with funds under a loan
			 and the priorities to be applied;
					(B)a description of
			 the criteria used by the applicant to determine the type of corrective action
			 necessary for the renovation of a facility;
					(C)a description of
			 improvements to be made and a cost estimate for the improvements;
					(D)a description of
			 how work undertaken with the loan will promote energy conservation; and
					(E)such other
			 information as the infrastructure bank may require.
					An
			 infrastructure bank shall take final action on a completed application
			 submitted to it within 90 days after the date of its submission.(3)Criteria for
			 loansIn considering applications for a loan to a local
			 educational agency or a public library an infrastructure bank shall
			 consider—
					(A)the extent to
			 which the local educational agency or public library involved lacks the fiscal
			 capacity, including the ability to raise funds through the full use of such
			 agency’s bonding capacity and otherwise, to undertake the project for which the
			 loan would be used without the loan;
					(B)in the case of a
			 local educational agency, the threat that the condition of the physical plant
			 in the project poses to the safety and well-being of students;
					(C)the demonstrated
			 need for the construction, reconstruction, or renovation based on the condition
			 of the facility in the project; and
					(D)the age of such
			 facility.
					(e)Certain
			 qualifying projects
				(1)In
			 generalA project is eligible for a loan to a local educational
			 agency or public libraries from an infrastructure bank if it is a project that
			 consists of—
					(A)the construction
			 of new elementary or secondary schools to meet the needs imposed by enrollment
			 growth;
					(B)the repair or
			 upgrading of classrooms or structures related to academic learning, including
			 the repair of leaking roofs, crumbling walls, inadequate plumbing, poor
			 ventilation equipment, and inadequate heating or light equipment;
					(C)an activity to
			 increase physical safety at the educational facility involved;
					(D)an activity to
			 enhance the educational facility involved to provide access for students,
			 teachers, and other individuals with disabilities;
					(E)an activity to
			 address environmental hazards at the educational facility involved, such as
			 poor ventilation, indoor air quality, or lighting;
					(F)the provision of
			 basic infrastructure that facilitates educational technology, such as
			 communications outlets, electrical systems, power outlets, or a communication
			 closet;
					(G)work that will
			 bring an educational facility into conformity with the requirements of—
						(i)environmental
			 protection or health and safety programs mandated by Federal, State, or local
			 law if such requirements were not in effect when the facility was initially
			 constructed; and
						(ii)hazardous waste
			 disposal, treatment, and storage requirements mandated by the Resource
			 Conservation and Recovery Act of 1976 or similar State laws;
						(H)work that will
			 enable efficient use of available energy resources, especially coal, solar
			 power, and other renewable energy resources;
					(I)work to detect,
			 remove, or otherwise contain asbestos hazards in educational facilities;
			 or
					(J)work to construct
			 new public library facilities or repair or upgrade existing public library
			 facilities.
					(2)Davis-baconThe
			 wage requirements of the Act of March 3, 1931 (referred to as the
			 Davis-Bacon Act, 40 U.S.C. 276a et seq.) shall apply with
			 respect to individuals employed on the projects described in paragraph
			 (1).
				(3)Green
			 practicesAn entity using a
			 loan under this section to fund a new construction or renovation project
			 described in paragraph (1) shall ensure that the project uses, to the maximum
			 extent practicable, green practices that are certified, verified, or consistent
			 with any applicable provisions of—
					(A)the LEED Green
			 Building Rating System;
					(B)Energy
			 Star;
					(C)the CHPS
			 Criteria;
					(D)Green Globes;
			 or
					(E)an equivalent
			 program adopted by the State or another jurisdiction with authority over the
			 entity.
					(f)SupplementationAny
			 loan made by an infrastructure bank shall be used to supplement and not
			 supplant other Federal, State, and local funds available.
			(g)Limitation on
			 repaymentsNotwithstanding any other provision of law, the
			 repayment of a loan from an infrastructure bank under this section may not be
			 credited towards the non-Federal share of the cost of any project.
			(h)Secretarial
			 requirementsIn administering this section, the Secretary of the
			 Treasury shall specify procedures and guidelines for establishing, operating,
			 and providing assistance from an infrastructure bank.
			(i)United States
			 not obligatedThe contribution of Federal funds into an
			 infrastructure bank established under this section shall not be construed as a
			 commitment, guarantee, or obligation on the part of the United States to any
			 third party, nor shall any third party have any right against the United States
			 for payment solely by virtue of the contribution. Any security or debt
			 financing instrument issued by the infrastructure bank shall expressly state
			 that the security or instrument does not constitute a commitment, guarantee, or
			 obligation of the United States.
			(j)Management of
			 Federal fundsSections 3335 and 6503 of title 31, United States
			 Code, shall not apply to funds contributed under this section.
			(k)Program
			 administrationFor each of fiscal years 2013 through 2017, a
			 State may expend not to exceed 2 percent of the Federal funds contributed to an
			 infrastructure bank established by the State under this section to pay the
			 reasonable costs of administering the bank.
			(l)Secretarial
			 reviewThe Secretary of the Treasury shall review the financial
			 condition of each infrastructure bank established under this section and
			 transmit to Congress a report on the results of such review not later than 90
			 days after the completion of the review.
			(m)Authorization of
			 appropriationsFor grants to States for the initial
			 capitalization of infrastructure banks there are authorized to be appropriated
			 $500,000,000 for fiscal year 2013 and for each of the 4 succeeding fiscal
			 years.
			4.DefinitionsFor purposes of this Act:
			(1)Eligible charter
			 school entityThe term
			 eligible charter school entity means—
				(A)a charter school
			 (as defined in section 5210 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7221i)); or
				(B)a developer (as so
			 defined) that has applied to an authorized public chartering agency (as so
			 defined) to operate a charter school.
				(2)Local
			 educational agency(A)The term local
			 educational agency means a public board of education or other public
			 authority legally constituted within a State for either administrative control
			 or direction of, or to perform a service function for, public elementary or
			 secondary schools in a city, county, township, school district, or other
			 political subdivision of a State, or for such combination of school districts
			 or counties as are recognized in a State as an administrative agency for its
			 public elementary or secondary schools.
				(B)The term includes any other public
			 institution or agency having administrative control and direction of a public
			 elementary or secondary school.
				(C)The term includes an elementary or
			 secondary school funded by the Bureau of Indian Affairs but only to the extent
			 that such inclusion makes such school eligible for programs for which specific
			 eligibility is not provided to such school in another provision of law and such
			 school does not have a student population that is smaller than the student
			 population of the local educational agency receiving assistance under this Act
			 with the smallest student population, except that such school shall not be
			 subject to the jurisdiction of any State educational agency other than the
			 Bureau of Indian Affairs.
				(3)Outlying
			 areaThe term outlying area means the Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Republic of the Marshall Islands, the Federated States of
			 Micronesia, and the Republic of Palau.
			(4)Public
			 libraryThe term public library means a library that
			 serves free of charge all residents of a community, district, or region, and
			 receives its financial support in whole or in part from public funds. Such term
			 also includes a research library, which, for the purposes of this sentence,
			 means a library that—
				(A)makes its services
			 available to the public free of charge;
				(B)has extensive
			 collections of books, manuscripts, and other materials suitable for scholarly
			 research which are not available to the public through public libraries;
				(C)engages in the
			 dissemination of humanistic knowledge through services to readers, fellowships,
			 educational and cultural programs, publication of significant research, and
			 other activities; and
				(D)is not an integral
			 part of an institution of higher education.
				(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and each of the outlying areas.
			
